Citation Nr: 1451390	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to March 1975.  He had a prior period of active duty for training from May 1973 to October 1973.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

In March 2012, the Board denied these claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and the parties submitted a Joint Motion for Remand (JMR).  By way of a February 2013 Court Order, the Court granted the motion, vacated the March 2012 Board decision and remanded the case back to the Board for review.  Pursuant to the JMR, this matter was remanded for additional development in September 2013 and January 2014.  All necessary development has been undertaken and the Board decides the issues herein.


FINDINGS OF FACT

1. The currently demonstrated bilateral sensorineural hearing loss is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels as an electrician working on a jet flight line during service.  

2. The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels as an electrician working on a jet flight line during service.  


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R.§§ 3.102, 3.303, 3.385 (2014).

2. By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R.§§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (e.g., sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran avers that his bilateral hearing loss disability and tinnitus began during service and is otherwise due to the acoustic trauma in service.  The Veteran's military occupational specialty was electrician.  He stated that he was constantly exposed to loud noises, mostly high pitched sounds from jets, as he performed his duties on the flight line for 8 hours in a day for a one year period.  The Board accepts the Veteran's exposure to hazardous noise in service as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Veteran currently demonstrates tinnitus and a bilateral hearing loss disability pursuant to VA regulations.  See May 2004 VA Audiological Evaluation. 

Service treatment records show no complaints or diagnoses of hearing loss and/or tinnitus during service.  At the enlistment examination in March 1973 (Naval Reserves), the Veteran's hearing was normal bilaterally.  Upon examination for release from active duty for training in October 1973, the Veteran's hearing was still within normal limits bilaterally.  Upon examination in January 1974, the Veteran's left ear showed abnormal hearing in the 6000 Hertz category as it was 30 decibels in hearing acuity.  The rest of the populated categories for Hertz were normal.  Upon examination at the end of active duty in March 1975, the Veteran did not have a hearing loss disability; he had normal hearing thresholds bilaterally.  There were no complaints of tinnitus at any point during service or upon separation from service.  

On this record, the Veteran first complains of hearing loss and tinnitus during an examination conducted in conjunction with Social Security Administration disability benefits in November 1999 by Dr. E.L.W.  At this examination, the Veteran reported that he believes his hearing loss and tinnitus developed while in service when he was required to work around loud noise.  

Although this examiner felt that the Veteran appeared to be a "poor historian regarding his medical history and allegations" the Board does not find this to be the case with respect to his reporting of hearing loss and tinnitus symptoms as his complaints and symptoms appear consistent on the record.

As evidenced by the record, there was no hearing loss disability pursuant to VA standards or tinnitus during service or within one year after separation from service.  However, the Board also notes that, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the law and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id. 

The Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303 . 

In this respect, the Board has considered the Veteran's competent and credible statements as to his hearing loss disability and tinnitus.

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372 (2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).

The Veteran is competent to describe symptoms of an injury or illness, such as loss of hearing and ringing in the ears, and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"); see also Charles v. Principi, 16 Vet. App. 370 (2002) (Veteran is competent to state that he has tinnitus).

As stated, it is within the scope of the Veteran's competency for him to describe diminishing hearing capacity and tinnitus during service and thereafter.  

The Board notes that there are several inadequate VA opinions that address the question of nexus for the hearing loss disability and tinnitus.  However, due to the inadequate nature of these opinions (e.g., lack of supporting rationale), which supported the basis for Board remands, the Board finds that the most recent medical nexus opinion of record is the August 2014 opinion.

The August 2014 examiner provided a negative nexus opinion as to hearing loss in both of the right and left ears based on the fact that there were no significant changes in hearing thresholds from entrance in March 1973 to separation in March 1975.  With respect to tinnitus, she opined that there was an absence of acoustic trauma and absence of complaints of tinnitus during his service (and no evidence of onset of tinnitus).  Despite several remands, to include obtaining a new opinion from a different VA examiner, the Board finds that the August 2014 medical opinion on both issues to have very little, if any, probative value for the same reason that the previous opinions have been found to be inadequate by way of supporting rationale.  

It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of hearing loss and tinnitus or described how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how they develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  Yet, even without this type of rationale, the August 2014 medical opinion does not consider the Veteran's competent and credible lay statements as to the onset and nature of the disabilities.  

Furthermore, the examiner did not consider the record of abnormal hearing that was noted in service at the January 1974 examination.  With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Veteran's left ear showed abnormal hearing of 30 decibels in the 6000 Hertz category. 

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss and tinnitus as likely as not are due to the Veteran's established exposure to harmful noise levels as an electrician working on a jet flight line during service.  

Service connection is warranted for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


